Supreme Court

                                                                 No. 2013-209-Appeal.



           Lawrence R. O’Leary, Jr.               :

                       v.                         :

  Mortgage Electronic Registration Systems,       :
                 Inc., et al.


                                         ORDER


       The plaintiff, Lawrence R. O’Leary, Jr., appeals from an entry of summary judgment in

favor of Mortgage Electronic Registration Systems, Inc. (MERS), Federal National Mortgage

Association, and JPMorgan Chase Bank, N.A. This case came before the Supreme Court at a

session in conference pursuant to Article I, Rule 12A(3)(b) of the Supreme Court Rules of

Appellate Procedure. The plaintiff contends that the assignment of his mortgage and subsequent

foreclosure on the mortgage were both invalid. At this time, we proceed to decide this case

without further briefing and argument.

       After careful review of the record in this case, we are convinced that the plaintiff has

failed to submit competent evidence demonstrating a question of material fact in this case or

demonstrating that the assignment was not properly authorized.        See Mruk v. Mortgage

Electronic Registration Systems, Inc., 82 A.3d 527, 532 (R.I. 2013) (party opposing summary

judgment must submit evidence of substantial nature to dispute questions of material fact). The

plaintiff’s assertion that MERS could not hold the mortgage without the promissory note and had

no authority to assign the mortgage in this case is also without merit. In Bucci v. Lehman

Brothers Bank FSB, 68 A.3d 1069, 1085-89 (R.I. 2013), this Court established that MERS may

                                              1
serve as a mortgagee without holding the promissory note. It is well settled that MERS has the

authority under the terms of the mortgage in this case to assign it. See Ingram v. Mortgage

Electronic Registration Systems, Inc., 94 A.3d 523, 528 (R.I. 2014).

       Accordingly, the plaintiff’s appeal is denied and dismissed.


       Entered as an Order of this Court on this 25th day of September, 2014.

                                            By Order,


                                                            /s/
                                            Clerk




                                                2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Lawrence R. O’Leary, Jr. v. Mortgage Electronic Registration
                    Systems, Inc. et al.

CASE NO:            No. 2013-209-Appeal.

COURT:              Supreme Court

DATE ORDER FILED:   September 25, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                    For Plaintiff: George E. Babcock, Esq.

                    For Defendants: Mark S. Adelman, Esq.
                                    Charles A. Lovell, Esq.